Citation Nr: 1206709	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of a right hip replacement, as caused by VA hospitalization or medical or surgical treatment.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C, as caused by VA hospitalization or medical or surgical treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 26, 1973, to November 20, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a notice of disagreement with this determination in June 2007, and timely perfected his appeal in August 2008.

The Veteran testified before the undersigned Acting Veterans Law Judge, sitting in Montgomery, Alabama, in November 2010.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In September 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and associated with the Veteran's claims file.  The VHA opinion has been provided to the Veteran and his representative.  The Veteran was afforded 60 days to provide additional argument or evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.





	(CONTINUED ON NEXT PAGE)
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a right hip replacement and hepatitis C.

As noted in the Introduction above, the Board obtained a VHA medical opinion in September 2011, in order to determine whether the Veteran suffered from any additional disability as a result of his multiple hip replacement surgeries.  The VHA examiner indicated that the operative reports for the right hip surgical procedures performed in 1988 and 1989 were not associated with the claims file.  As a result, he was unable to render the requested medical opinion.  The Board also notes that the Veteran had previously undergone bilateral hip surgery in 1984, the operative reports for which are not of record.  Consequently, these records must be obtained and associated with the Veteran's VA claims file prior to being returned to the VHA examiner to submit an adequate medical opinion.

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims held that when VA provides a veteran with a medical examination or opinion related to a claim, the examination must be adequate.  As the September 2011 VHA medical opinion was not adequate, additional evidentiary development must be performed in order to afford the VHA examiner with all of the relevant medical evidence available.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to contact the Veteran to request any available copies of any VA treatment records in his possession that are related to his multiple right hip surgical procedures.  Any response received should be memorialized in the Veteran's VA claims file.

2.  The AMC is requested to obtain all VA medical treatment reports associated with the Veteran's right hip surgical procedures performed in 1984, 1988, and 1989.  These records should include pre-operative reports, operative reports and any post-operative treatment reports.  Any response received should be memorialized in the Veteran's VA claims file.

3.  Thereafter, the AMC is requested to readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the AMC should issue a supplemental statement of the case and allow the appropriate time for response.  The Veteran's claims should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

